Citation Nr: 1822502	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  08-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular evaluation for chronic epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel 







INTRODUCTION

The Veteran served in The United States Air Force from October 2000 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

This case was last before the Board in January 2014 when it was remanded to obtain medical records and an extraschedular determination from the Director of Compensation and Pension Services.  The remand directives have been complied with and this case is now properly before the Board for appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service connected epididymitis does not present such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an increased rating for service connected chronic epididymitis on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, pursuant to the VA rating schedule, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.§ 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In addition, however, under 38 C.F.R. § 3.321 (b)(1), the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background and Analysis

In the present case, the Veteran has been denied a rating in excess of 10 percent for epididymitis, under direct application of the provisions of the VA rating schedule. The remaining question is the propriety of an extraschedular rating for the Veteran's disabilities under 38 C.F.R. § 3.321 (b)(1).

The Veteran's service connected epididymitis has been rated as 10 percent disabling under the provisions of Diagnostic Code 7525, which pertains to chronic epididymo-orchitis.  38 C.F.R. §§ 4.115a, 4.115b.  Epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7525.

Service connection for chronic epididymitis was granted in a June 2007 rating decision with a noncompensable rating.  The Veteran appealed that decision and in November 2012, the Board granted an initial rating of 10 percent disabling and remanded for an extraschedular determination.  The Board sought a decision from the Office of the Director of Compensation and Pensions Services regarding the Veteran's frequent groin pain, the prescriptions of narcotics for that pain, his subsequent addiction and abuse of those narcotics, and the potential impact on his ability to work.  The Veteran has asserted that his chronic epididymitis prevents him from working.

In February 2013, the VA Chief of Compensation Services issued a decision denying entitlement to an extraschedular evaluation for chronic epididymitis.  The decision was based on a thorough review of the file.  VA found that the Veteran had several complaints of testicular pain documented in his medical evidence beginning in November 2007 and the Veteran's statements that he was unable to work due to his scrotal pain.  VA also noted that the Veteran was advised to have a right epididymectomy, which was scheduled on at least three different occasions, but the Veteran cancelled or postponed each time.  VA concluded that the available evidence does not show an unusual disability picture with marked interference with employment or frequent periods of hospitalizations.

The case was returned to the Board in December 2014, subsequent to the determination of the Chief of Compensation services.  The Board determined that additional medical records should be obtained and a new VA examination should be afforded the Veteran, before the extraschedular claim could be decided.  The medical records from several VA medical centers were all obtained and the Veteran attended a VA examination.

The Board observes that the Veteran has consistently complained of pain due to his chronic epididymitis.  The Board also notes that the Veteran stated that he became addicted to narcotic painkillers (Veteran's statement, June 2016) and that he has been denied service connection for substance abuse.

As a result of the Board's most recent remand, the Veteran was afforded a VA examination in August 2017.  The Veteran reported that he had been treated with various antibiotics in the past, but none since 2016.  He stated that he was in constant pain, which was aggravated on exertion, and that he was unable to work. 
Under the heading, Diagnosis, the VA examiner noted chronic epididymitis, and wrote that it had resolved.  

The examiner also noted that the Veteran did not take continuous medication; did not have an orchiectomy; had no renal dysfunction; had no voiding dysfunction; had no erectile dysfunction; and had no tumors or neoplasms.

The examiner noted that the Veteran reported voiding issues and sexual issues, but neither was related to scrotal pain.  The examiner noted that he called radiology during the examination and was able to get an immediate ultrasound performed for the Veteran.  Upon receipt of the ultrasound information, the examiner noted: "1. Normal sonographic appearance of testes; 2. Left varicocele; 3. Mild left epididymal head enlargement without significant Doppler-able hyperemia.  This could represent sequela from remote/indolent inflammation."  The examiner concluded that there was "No clinical or radiological evidence of active epididymal disease," and advised the Veteran to see his primary care physician and a urologist.

The Board observes that a partial Disability Benefits Questionnaire for Male Reproductive System Conditions was completed while the Veteran was incarcerated in the New Mexico state prison system (May 2016).  The examiner noted the Veteran's diagnosis of chronic epididymitis, and checked that the Veteran had voiding dysfunction.  However, the examiner did not provide an etiology for voiding dysfunction symptoms.  The physician provided no conclusions, rationales, or opinions.  The last pages of the DBQ were missing, including the signature page.

In light of the evidence of file, the Board determines that the current August 2017 VA examination is more probative than the partial May 2016 examination, as the VA examiner reviewed the Veteran's file, provided a thorough examination, and rendered an opinion supported by clinical and radiological findings.  

The Board notes that the Veteran's symptomology has required long-term antibiotic treatment and prescription painkillers, although none since 2016.  There is no medical evidence of record that the Veteran was hospitalized or required intensive management for his epididymitis symptoms.  While the Board is sympathetic to the Veteran's complaints of ongoing pain, the diagnostic codes inherently contemplate pain, which is reflected in the assignment of a 10 percent disability rating under DC 7525.

To be awarded an extraschedular evaluation, the Veteran's service-connected disability must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C. F. R. §3.321(b)(1).  In other words, the Veteran's epididymitis must have symptomology that is not contemplated by the diagnostic code, so as to make rating under that diagnostic code inadequate.  

As noted above, the Veteran has a 10 percent disability rating for his service-connected epididymitis, DC 7525.  This rating is awarded when there is evidence of long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management, all of which contemplate pain.  Since the rating criteria encompasses such significant symptomology, the Board finds that the Veteran's symptomology of pain is adequately addressed by the diagnostic code. Moreover, the Board finds that his symptomology does not present such an exceptional or unusual disability picture that would render the schedular standards impractical, especially in light of the resolved status of his chronic epididymitis.

Based on the foregoing, an extraschedular rating for the Veteran's epididymitis is not warranted.


ORDER

Entitlement to an extraschedular evaluation for chronic epididymitis is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


